EXHIBIT 10.5
AbitibiBowater
2010 DC Supplemental Executive Retirement Plan
Effective December 9, 2010



 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
Article 1 INTRODUCTION
    1  
 
       
1.1 Plan Introduction
    1  
1.2 Plan Purpose
    1  
1.3 409A Compliance and ERISA
    1  
 
       
Article 2 DEFINITIONS
    2  
 
       
2.1 “Account”
    2  
2.2 “Base Salary”
    2  
2.3 “Beneficiary”
    2  
2.4 “Canadian Participant”
    2  
2.5 “Code”
    2  
2.6 “Company”
    2  
2.7 “Compensation”
    2  
2.8 “Disability” or “Disabled”
    3  
2.9 “Effective Date”
    3  
2.10 “Eligible Canadian Employee”
    3  
2.11 “Eligible Employee”
    3  
2.12 “Eligible U.S. Employee”
    3  
2.13 “Employer”
    3  
2.14 “Employer Contribution”
    3  
2.15 “ERISA”
    3  
2.16 “Excess Canadian Contributions”
    3  
2.17 “Excess U.S. Automatic Company Contribution”
    3  
2.18 “Excess U.S. Contributions”
    3  
2.19 “Excess U.S. Matching Contribution”
    3  
2.20 “Incentive Award”
    4  
2.21 “Interest”
    4  
2.22 “Participant”
    4  
2.23 “Plan”
    4  
2.24 “Plan Administrator”
    4  
2.25 “Plan Year”
    4  
2.26 “Prior Plans”
    4  
2.27 “Reinstated Amounts”
    4  
2.28 “Separation from Service”
    5  
2.29 “Tax Qualified Plan”
    5  
2.30 “U.S. Participant”
    5  
2.31 “Year of Service”
    5  
 
       
Article 3 ELIGIBILITY AND PARTICIPATION
    6  
 
       
3.1 Eligibility for Participation
    6  
3.2 Participation
    6  
3.3 Cessation of Participation
    7  
 
       
Article 4 CONTRIBUTIONS AND DEFERRALS
    7  
 
       
4.1 Reinstated Amounts
    7  
4.2 Excess Canadian Contributions
    8  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
4.3 Excess U.S. Matching Contributions
    8  
4.4 Excess U.S. Automatic Company Contributions
    8  
4.5 Employer Contributions
    8  
4.6 Contributions During Period of Disability
    8  
 
       
Article 5 ACCOUNTS
    9  
 
       
5.1 Accounts
    9  
5.2 Interest
    9  
5.3 Investment
    10  
5.4 Statements
    10  
 
       
Article 6 VESTING
    10  
 
       
6.1 Vesting Schedules
    10  
6.2 Accelerated Vesting
    11  
6.3 Forfeitures
    12  
 
       
Article 7 DISTRIBUTION OF ACCOUNTS
    12  
 
       
7.1 Timing of Distribution
    12  
7.2 Benefits Upon Separation from Service
    12  
7.3 Benefits Upon Death
    13  
7.4 Benefits Upon Disability
    13  
7.5 Right of Offset
    13  
7.6 Taxes
    14  
7.7 Additional Discretion to Accelerate Distribution
    14  
 
       
Article 8 NON-COMPETE AND CONFIDENTIALITY PROVISIONS
    15  
 
       
8.1 Non-Competition
    15  
8.2 Confidentiality
    15  
8.3 Non-Solicitation
    16  
8.4 Non-Disparagement
    16  
 
       
Article 9 PLAN ADMINISTRATION
    16  
 
       
9.1 Plan Administration and Interpretation
    16  
9.2 Powers, Duties, Procedures
    17  
9.3 Information
    17  
9.4 Indemnification of Plan Administrator
    17  
9.5 Claims Procedure
    17  
 
       
Article 10 AMENDMENT AND TERMINATION
    19  
 
       
10.1 Authority to Amend and Terminate
    19  
10.2 Existing Rights
    19  
 
       
Article 11 MISCELLANEOUS
    20  
 
       
11.1 No Funding
    20  
11.2 General Creditor Status
    20  
11.3 No Assignment
    20  
11.4 Notices and Communications
    20  
11.5 Limitation of Participant’s Rights
    20  
11.6 Participants Bound
    20  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
11.7 Receipt and Release
    21  
11.8 Governing Law and Severability
    21  
11.9 Currency
    21  
11.10 Headings
    21  

iii



--------------------------------------------------------------------------------



 



AbitibiBowater
2010 DC Supplemental Executive Retirement Plan
Effective December 9, 2010
ARTICLE 1
INTRODUCTION
     1.1 Plan Introduction.
     (a) In April 2009, AbitibiBowater Inc. (the “Company”) and its U.S. and
Canadian subsidiaries (the “AbitibiBowater Entities”) filed voluntary petitions
seeking relief pursuant to Chapter 11 of the United States Bankruptcy Code
and/or applied for protection from their creditors under Canada’s Companies’
Creditors Arrangement Act, R.S.C. 1985, c. C36, as amended (collectively, the
“Creditor Protection Proceedings”). The Company and/or certain of its
subsidiaries later filed proposed plans of reorganization in the Creditor
Protection Proceedings (collectively, the “Reorganization Plan”). The
Reorganization Plan was approved by the creditors of the AbitibiBowater Entities
and the Canadian and U.S. courts. As a result, the AbitibiBowater Entities have
emerged from the Creditor Protection Proceedings on December 9, 2010 (the
“Emergence”).
     (b) Pursuant to the Reorganization Plan, each of the Prior Plans was
terminated coincident with Emergence. On December 9, 2010, the Company adopted
and established the AbitibiBowater 2010 DC Supplemental Executive Retirement
Plan (the “Plan”), as may be amended from time to time. Further and pursuant to
the Reorganization Plan, the Plan reinstates certain benefits on behalf of
certain eligible Canadian and U.S. employees and former employees of the
Employer, and their Beneficiaries, if any, if the requirements of Section 3.1(a)
are met. The reinstated benefits are substantially similar to the retirement
benefits eliminated with the termination of the Prior Plans, subject to
reductions and limitations as set forth in the Reorganization Plan and
incorporated herein.
     1.2 Plan Purpose. The purpose of the Plan is to provide certain eligible
employees of the Employer with an enhanced retirement benefit that supplements
the retirement benefits provided to such eligible employees under the Canadian
registered defined contribution plans and U.S. qualified defined contribution
plans of the Employer as well as to reinstate a portion of the benefits of the
Prior Plan to certain Participants and Beneficiaries, as provided in the
Reorganization Plan and described herein. For the avoidance of doubt, no
retirement benefits accrued under any plan other than the Prior Plans are
reinstated under, or shall be paid pursuant to, this Plan.
     1.3 409A Compliance and ERISA. The portions of the Plan governing
Participants who are subject to Section 409A of the Internal Revenue Code of
1986 and any regulations issued thereunder (the “Code”) are intended to comply
with the provisions of Code Section 409A with respect to all amounts credited to
and deferred under the Plan on behalf of such Participants on and after the
Effective Date. The Plan shall be interpreted, administered and operated as
necessary to comply with the requirements of Code Section 409A and applicable
Treasury Regulations. The Company reserves the right to amend or modify the Plan
in order to comply with regulations promulgated by the Department of Treasury
under Code Section 409A. In

 



--------------------------------------------------------------------------------



 



addition, for purposes of coverage by the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), the Plan is an unfunded plan maintained by
the Company primarily for the purpose of providing deferred compensation for
highly compensated employees and a select group of management or highly
compensated employees within the meaning of Sections 201, 301 and 401 of ERISA.
ARTICLE 2
DEFINITIONS
     Wherever used herein, the following terms have the meanings set forth
below, unless a different meaning is clearly required by the context:
     2.1 “Account”means a notional account established for the benefit of a
Participant under Section 5.1, which may include one or more sub-accounts.
     2.2 “Base Salary”means the annual base salary paid by the Employer to an
Eligible Employee for services performed during any Plan Year (for an Eligible
U.S. Employee, this includes any amounts deducted from his annual base salary
and contributed to the Tax Qualified Plan or any other plan maintained by the
Employer permitting pre-tax contributions). Base Salary does not include income
from stock option exercises, restricted stock or restricted stock units, other
equity awards, the Eligible Employee’s Incentive Award or any other type of
incentive award or payments, contributions to group insurance and other employee
benefit plans maintained by the Employer, or any severance received as salary
continuation.
     2.3 “Beneficiary”means the individual or entity designated as the
Participant’s Beneficiary under the Tax Qualified Plan. If there is no
Beneficiary designated under the Tax Qualified Plan, then the rules under such
plan shall control for determining the Participant’s Beneficiary for purposes of
the Plan.
     2.4 “Canadian Participant”means a current or former Eligible Canadian
Employee who participates in the Plan in accordance with Article 3 and for whom
an Account balance is maintained hereunder.
     2.5 “Code”means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations and rulings issued thereunder. Reference to any
section or subsection of the Code includes reference to any comparable or
succeeding provisions of any legislation that amends, supplements or replaces
that section or subsection.
     2.6 “Company”means AbitibiBowater Inc., a Delaware corporation, or any
successor corporation thereto.
     2.7 “Compensation”means the Base Salary plus Incentive Award of a
Participant for a Plan Year, provided that, when determining any Excess U.S.
Automatic Company Contributions and Excess U.S. Matching Contributions to be
credited on behalf of a U.S. Participant, Compensation means compensation as
defined under the Tax Qualified Plan, without regard to the application of the
limitation under Code Section 401(a)(17).

2



--------------------------------------------------------------------------------



 



     2.8 “Disability” or “Disabled”
     (a) with respect to a U.S. Participant, that the U.S. Participant is
determined totally disabled by the Social Security Administration.
     (b) with respect to a Canadian Participant, that the Canadian Participant
is entitled to benefits under a short-term or long-term disability plan of the
Employer.
     2.9 “Effective Date”means December 9, 2010, the date of Emergence.
     2.10 “Eligible Canadian Employee”means an employee of the Employer on the
Canadian payroll who is an eligible employee within the meaning of the Tax
Qualified Plan.
     2.11 “Eligible Employee”means an Eligible Canadian Employee and an Eligible
U.S. Employee.
     2.12 “Eligible U.S. Employee”means an employee of the Employer on the U.S.
payroll who is (i) an eligible employee within the meaning of the Tax Qualified
Plan and (ii) a member of a select group of management or highly compensated
employees within the meaning of ERISA. In addition, any employee of the Employer
who is on the Canadian payroll, but is otherwise subject to Code Section 409A,
shall be treated as an Eligible U.S. Employee for purposes of applying the Plan
provisions required by Code Section 409A, which primarily include the provisions
relating to the time and form of payment.
     2.13 “Employer”means the Company and each other entity affiliated with the
Company that is a participating employer under the Tax Qualified Plan.
     2.14 “Employer Contribution”means an Employer contribution equal to a
specified percentage of a Participant’s Compensation, as described in
Section 4.5.
     2.15 “ERISA”means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations and rulings issued thereunder.
     2.16 “Excess Canadian Contributions”means an Employer contribution credited
to a Canadian Participant’s Account under Section 4.2 that, when added to the
amount contributed on the Canadian Participant’s behalf under the Tax Qualified
Plan as a company contribution for a Plan Year, is equal to 10.5% of
Compensation for such Plan Year.
     2.17 “Excess U.S. Automatic Company Contribution”means an Employer
contribution credited to a U.S. Participant’s Account under Section 4.4 that,
when added to the amount contributed on the U.S. Participant’s behalf under the
Tax Qualified Plan as an automatic company contribution for a Plan Year, is
equal to 6.5% of Compensation for such Plan Year.
     2.18 “Excess U.S. Contributions”means Employer contributions that are
Excess U.S. Matching Contributions and/or Excess U.S. Automatic Company
Contributions.
     2.19 “Excess U.S. Matching Contribution”means an Employer contribution
credited to a U.S. Participant’s Account under Section 4.3 that would have been
contributed to the U.S.

3



--------------------------------------------------------------------------------



 



Participant’s account as a matching contribution under the Tax Qualified Plan
pursuant to its terms, but which could not be contributed due to the application
of Code limitations.
     2.20 “Incentive Award”means the incentive award paid to a Participant under
the Employer’s regular incentive plans or programs adopted by the Company from
time to time or the incentive award paid under the 2010 Short Term Incentive
Plan while employed with an Employer, regardless of whether a Participant is
eligible for and exercises any right to defer an Incentive Award under any plan
or program of the Company. Incentive Award does not include any other cash
incentive, non-recurring (including any restructuring awards under the Emergence
Recognition Plan) or multi-year incentive award, unless authorized by the Plan
Administrator.
     2.21 “Interest”means the rate at which interest is credited to the Account
of a Canadian Participant under Section 5.2.
     2.22 “Participant”means a Canadian Participant or U.S. Participant.
     2.23 “Plan”means the AbitibiBowater 2010 DC Supplemental Executive
Retirement Plan, as provided herein and as may be amended from time to time.
     2.24 “Plan Administrator”means the Human Resources and Compensation/
Nominating and Governance Committee of the Board (the “HRC/NG Committee”) or its
delegate.
     2.25 “Plan Year”means the calendar year.
     2.26 “Prior Plans”means each of the following nonqualified supplemental
defined contribution plans or programs:
     (a) Canadian Defined Contribution Retirement Program for Executive
Employees of AbitibiBowater, sponsored by AbitibiBowater Inc;
     (b) Supplemental Defined Contribution Benefit Plan (2003) for Employees of
Bowater Canadian Forest Products Inc. and Bowater Mersey Paper Company Limited,
sponsored by Bowater Canadian Forest Products Inc. with respect to its
employees. For the avoidance of doubt, the portion of this plan as sponsored by
Bowater Mersey Paper Company Limited with respect to its employees is not a
Prior Plan; and
     (c) AbitibiBowater Inc. Supplemental Retirement Savings Plan, sponsored by
AbitibiBowater Inc.
     2.27 “Reinstated Amounts”means, for an individual described in
Section 3.1(a) who becomes a Participant, the amount of the Participant’s
account balance under the Prior Plan as of the date on which the Prior Plan
terminated, reduced as provided by the Reorganization Plan for individuals who
are former employees of the Employers or Beneficiaries as of the Effective Date.

4



--------------------------------------------------------------------------------



 



     2.28 “Separation from Service”means:
     (a) For a U.S. Participant, the termination of the Participant’s employment
relationship (within the meaning of Code Section 409A and Department of Treasury
in regulations promulgated thereunder) with the Company and all related entities
of the Company and any other service relationship defined in such regulations,
other than by reason of death. For purposes of the foregoing, whether an entity
is related with the Company shall be determined pursuant to the controlled group
rules of Code Section 414, as modified by Code Section 409A. Notwithstanding the
foregoing, the Participant’s employment relationship with the Company and all
related entities of the Company is treated as continuing intact while the
individual is on a military leave, sick leave or other bona fide leave of
absence if the period of such leave does not exceed six months (or longer, if
required by statute or contract). If the period of the leave exceeds six months
and the Participant’s right to reemployment is not provided either by statute or
contract, the employment relationship is deemed to terminate on the first date
immediately following such six-month period for purposes of Code Section 409A
only.
     (b) For a Canadian Participant, the termination of the Participant’s
employment relationship with the Company and all related entities of the Company
and any other service relationship, other than by reason of death. For purposes
of the Plan, the Participant’s employment relationship with the Company and all
related entities of the Company is treated as continuing intact while the
individual is on a military leave, sick leave or other bona fide leave of
absence, including any period of Disability.
     2.29 “Tax Qualified Plan”means as follows and as the context requires:
     (a) with respect to a Canadian Participant, the Defined Contribution
Pension Plan for Non-Unionized Employees of Abitibi-Consolidated Inc., effective
as of January 1, 2002, as amended from time to time or the DC Retirement Plan
(2003) for Non-Unionized Employees of Bowater, effective as of January 1, 2003,
as amended from time to time, or any successor plan or plans;
     (b) with respect to a U.S. Participant, the AbitibiBowater Inc. Retirement
Savings Plan, as amended and restated effective as of January 1, 2007, and as
further amended from time to time, which plan was renamed the AbiBow US Savings
Plan, effective December 9, 2010 and further amended and restated January 1,
2011.
     2.30 “U.S. Participant”means a current or former Eligible U.S. Employee who
participates in the Plan in accordance with Article 3 and for whom an Account
balance is maintained hereunder.
     2.31 “Year of Service”means a Participant’s year of service with the
Employer within the meaning of the Tax Qualified Plan.

5



--------------------------------------------------------------------------------



 



ARTICLE 3
ELIGIBILITY AND PARTICIPATION
     3.1 Eligibility for Participation.
     (a) An employee or former employee of the Employer or Beneficiary of a
deceased former employee shall be eligible to participate in the Plan and have
his Reinstated Amount recognized under the Plan if such individual:
     (i) had an account balance under one or more of the Prior Plans as of the
date on which the Prior Plans terminated, which balance was not paid under the
Prior Plan before its termination; and
     (ii) waived and forfeited any and all claims he had or may have had in the
Creditor Protection Proceedings in respect of the Prior Plan or any other
Terminated Retirement Plan as defined in the Reorganization Plan.
     (b) An Eligible Canadian Employee shall be eligible to participate in the
Plan and have Excess Canadian Contributions credited on his behalf under
Section 4.2 if the Eligible Canadian Employee is employed by the Employer in
Salary Grade 29 or higher.
     (c) An Eligible U.S. Employee shall be eligible to participate in the Plan
and have Excess U.S. Contributions credited on his behalf under Sections 4.3 and
4.4 if the Eligible U.S. Employee is employed by the Employer in Salary Grade 29
or higher.
     (d) An Eligible Employee shall be eligible to participate in the Plan and
have Employer Contributions credited on his behalf under Section 4.5 if the
Eligible Employee:
     (i) is the Chief Executive Officer of the Company, or
     (ii) is employed by the Employer in Salary Grade 43 or higher and directly
reports to the Chief Executive Officer of the Company.
     3.2 Participation.
     (a) An individual described in Section 3.1(a) shall become a Participant in
the Plan on the Effective Date and have his Reinstated Amount recognized
pursuant to the Plan. Exhibit A identifies the Participants who are active
employees of an Employer on the Effective Date, and Exhibit B identifies the
former employees of an Employer and Beneficiaries who met the requirements of
Section 3.1(a) as of the Effective Date.
     (b) An Eligible Canadian Employee described in Section 3.1(b) shall
participate in the Plan and have Excess Canadian Contributions credited on his
behalf under Section 4.2 for any Plan Year (or portion thereof) during which he
meets the requirements of Section 3.1(b).
     (c) An Eligible U.S. Employee described in Section 3.1(c) shall participate
in the Plan and have Excess U.S. Contributions credited on his behalf under
Sections 4.3 and 4.4 for any Plan Year (or portion thereof) during which he
meets the requirements of Section 3.1(c).

6



--------------------------------------------------------------------------------



 



     (d) An Eligible Employee described in Section 3.1(d) shall participate in
the Plan and have Employer Contributions credited on his behalf under
Section 4.5 for any Plan Year (or portion thereof) during which he meets the
requirements of Section 3.1(d).
     3.3 Cessation of Participation.
     (a) Each Participant shall cease to be eligible for Excess Canadian
Contributions, Excess U.S. Contributions and/or Employer Contributions, as
applicable, for any Plan Year (or portion thereof) for which the Participant
fails to meet the applicable requirements of Section 3.1. Such Participant shall
remain an inactive participant in the Plan until his Account has been paid in
full in accordance with Article 7.
     (b) Each Participant shall cease to be an active participant in the Plan
upon his Separation from Service. No Excess U.S. Contributions, Excess Canadian
Contributions or Employer Contributions, as applicable, shall be made to the
Plan with respect to Base Salary or Incentive Award paid to the Participant
after such Separation from Service. Upon Separation from Service, each
Participant shall remain an inactive participant in the Plan until his Account
has been paid in full in accordance with Article 7. In addition, a U.S.
Participant who incurs a Disability shall become an inactive participant in the
Plan and remain an inactive participant until his Account has been paid in full
in accordance with Article 7.
ARTICLE 4
CONTRIBUTIONS AND DEFERRALS
     4.1 Reinstated Amounts.
     (a) A former employee of an Employer as of the Effective Date who becomes a
Participant pursuant to Section 3.2(a) shall receive payment of his Reinstated
Amount as provided in Article 7. The reduction applied pursuant to the
Reorganization Plan to determine the Reinstated Amount for such former employee
is as follows:
     (i) For U.S. Participants, the Reinstated Amount is 65% of the U.S.
Participant’s account balance under the Prior Plan as of the date the Prior Plan
terminated.
     (ii) For Canadian Participants, the Reinstated Amount is 90% of the
Canadian Participant’s account balance under the Prior Plan as of the date the
Prior Plan terminated.
     For clarification, before applying the reduction, the Reinstated Amount
shall include interest on the Participant’s account balance under the Prior Plan
for the period between the former employee’s Separation from Service and the
date or dates, as the case may be, on which the account balance (or portion
thereof) should have been made, but for the Creditor Protection Proceedings.
However, no interest shall be paid, with respect to any benefit payments that
were suspended, missed or delayed as a result of the Creditor Protection
Proceedings.
     (b) An individual who is employed with an Employer on the Effective Date
and who becomes a Participant pursuant to Section 3.2(a) shall have the
Reinstated Amount credited to

7



--------------------------------------------------------------------------------



 



his Account as an opening balance. The Reinstated Amount for such employed
Participant shall receive Interest or adjustments as provided in Article 5.
     4.2 Excess Canadian Contributions. Each Plan Year, the Employer shall
credit Excess Canadian Contributions to the Account of each Eligible Canadian
Employee described in Section 3.1(b) in an amount equal to the difference
between (i) 10.5% of the Canadian Participant’s Compensation, and (ii) the
amount contributed to the Canadian Participant’s account under the Tax Qualified
Plan for such Plan Year as a company contribution. The intent of the foregoing
is to provide such Eligible Canadian Employee with a total such contribution
equal to 10.5% of the Canadian Participant’s Compensation between the Tax
Qualified Plan and this Plan.
     4.3 Excess U.S. Matching Contributions. Each Plan Year, the Employer shall
credit Excess U.S. Matching Contributions to the Account of each Eligible U.S.
Employee described in Section 3.1(c) in an amount that would have been
contributed to the U.S. Participant’s account under the Tax Qualified Plan
pursuant to its terms, but which could not be contributed to the U.S.
Participant’s account in the Tax Qualified Plan due to the application of Code
limitations. Excess U.S. Matching Contributions shall be credited for a Plan
Year only if the U.S. Participant elected to make salary deferrals under the Tax
Qualified Plan for such Plan Year and is receiving a matching contribution
thereunder. For such Plan Year, Excess U.S. Matching Contributions shall be
credited to the U.S. Participant’s Account after he receives the maximum match
to which he could receive under the Tax Qualified Plan based on his salary
deferral elections thereunder and subject to such other limitations set forth in
the Tax Qualified Plan. In the event that matching contributions are not made
available under the Tax Qualified Plan, then no Excess U.S. Matching
Contributions shall be credited under the Plan.
     4.4 Excess U.S. Automatic Company Contributions. Each Plan Year, the
Employer shall credit Excess U.S. Automatic Company Contributions to the Account
of each Eligible U.S. Employee described in Section 3.1(c) in an amount equal to
the difference between (i) 6.5% of the U.S. Participant’s Compensation and
(ii) the amount contributed to the U.S. Participant’s account under the Tax
Qualified Plan for such Plan Year as an automatic company contribution. The
intent of the foregoing is to provide such Eligible U.S. Employee with a total
such contribution equal to 6.5% of the U.S. Participant’s Compensation between
the Tax Qualified Plan and this Plan.
     4.5 Employer Contributions. Each Plan Year, the Employer shall credit
Employer Contributions to the Account of each Eligible Employee described in
Section 3.1(d) as follows: (i) for the Chief Executive Officer of the Company,
in an amount equal to 12% of his Compensation; and (ii) for all other eligible
Participants, in an amount equal to 10% of their Compensation.
     4.6 Contributions During Period of Disability.
     (a) With respect to a Canadian Participant who becomes eligible for
short-term and/or long-term disability benefits under his Employer’s plan, the
Employer shall continue to credit Excess Canadian Contributions and/or Employer
Contributions, as applicable, under the Plan on behalf of the Canadian
Participant for his period of disability. All such contributions

8



--------------------------------------------------------------------------------



 



shall be based on the Canadian Participant’s Compensation immediately before the
Canadian Participant’s entitlement to benefits under the short-term or long-term
disability plan.
     (b) With respect to a U.S. Participant who becomes eligible for short-term
disability benefits under his Employer’s plan, the Employer shall continue to
credit Excess U.S. Contributions and/or Employer Contributions, as applicable,
under the Plan on behalf of the U.S. Participant for his period of short-term
disability. If such U.S. Participant (i) becomes eligible for long-term
disability benefits under his Employer’s plan, (ii) is not Disabled within the
meaning of the Plan, (iii) has not incurred a Separation from Service and
(iv) continues to be eligible for and receives automatic company contributions
under the Tax-Qualified Plan, the Employer shall continue to credit Excess U.S.
Automatic Company Contributions under the Plan. All such contributions shall be
based on the U.S. Participant’s Compensation immediately before the U.S.
Participant’s entitlement to benefits under the short-term or long-term
disability plan. If such U.S. Participant becomes (i) eligible for long-term
disability benefits, (ii) is not Disabled within the meaning of the Plan,
(iii) has not incurred a Separation from Service and (iv) is not eligible for
automatic company contributions under the Tax-Qualified Plan, then no further
Excess U.S. Automatic Company Contributions shall be credited under the Plan on
such Participant’s behalf. In the event the U.S. Participant becomes Disabled or
incurs a Separation from Service, then distribution shall be made as described
in Article 7, regardless of whether the U.S. Participant continues to be
eligible for automatic company contributions under the Tax Qualified Plan.
ARTICLE 5
ACCOUNTS
     5.1 Accounts. An Account shall be established for each Participant to
reflect any Reinstated Amounts, Excess U.S. Contributions, Excess Canadian
Contributions and Employer Contributions, as applicable, together with any
Interest in accordance with Section 5.2 or any adjustments for gains or losses
due to investment experience in accordance with Section 5.3, as applicable.
Separate sub-accounts may be established for each type of contribution under the
Plan. Excess U.S. Contributions, Excess Canadian Contributions and Employer
Contributions shall be credited to a Participant’s Account as of the end of each
payroll period. Following the close of each Plan Year, the Plan Administrator
shall perform an annual reconciliation of each Participant’s Account and make
any necessary adjustments to a Participant’s Account. The Accounts are
established solely for bookkeeping purposes to track contributions and any
income adjustments thereto that are credited on the Participant’s behalf. The
Accounts shall not be used to segregate assets for payment of any amounts
contributed or allocated under the Plan and no Employer shall be obligated to
make any actual contributions to the Accounts or actual investment on behalf of
a Participant.
     5.2 Interest. Each Canadian Participant’s Account shall be credited with
Interest (i) on the value of the Account as of the end of the prior Plan Year at
a rate equal to the average rate of return on the balanced funds offered in the
Tax Qualified Plan during the Plan Year and (2) on the Excess Canadian
Contributions made during the Plan Year at such rate divided by two, unless the
Plan Administrator, in its discretion, determines an alternative rate. For the
Plan Year in which the Canadian Participant incurs a Separation from Service,
his Account shall be credited with Interest on the value of the Account as of
his Separation from Service date at a rate

9



--------------------------------------------------------------------------------



 



equal to the average rate of return on the balanced funds offered in the Tax
Qualified Plan for the period beginning on the first day of such Plan Year
through his Separation from Service date. U.S. Participants shall not be
eligible for Interest under the Plan.
     5.3 Investment. The Plan Administrator shall make available one or more
investment funds in which amounts credited to each U.S. Participant’s Account
shall be deemed invested, in accordance with the U.S. Participant’s directions.
The investment funds shall be the same as those offered under the Tax Qualified
Plan, except for any self-directed brokerage option that is or may be made
available under the Tax Qualified Plan. The Plan Administrator may offer any
other investment options in its discretion. Any such directions shall be
effective only in accordance with such rules as the Plan Administrator may
establish and applicable federal and state law. If a U.S. Participant does not
make investment elections with respect to amounts credited to his Account, such
amounts shall be deemed invested in such investment fund as the Plan
Administrator may direct. Canadian Participants shall not have investment
options under the Plan.
     (a) A U.S. Participant shall make his investment fund selections at such
time and in such manner as permitted by the Plan Administrator, which may
include telephone or electronic delivery. Investments must be made in whole
percentages. A U.S. Participant may change his investment elections at any time,
or may reallocate amounts invested among the investment funds available under
the Plan.
     (b) Any account maintenance fees and expense charges for transactions
performed for each U.S. Participant’s Account shall be charged to the U.S.
Participant’s Account. Other Plan charges and administrative expenses shall be
paid by the Employer.
     5.4 Statements. At least annually, the Plan Administrator (or its designee)
shall provide the Participant with a statement of such Participant’s Account
reflecting the Interest or income, gains and losses (realized and unrealized),
as applicable, and distributions with respect to such Account, since the prior
statement.
ARTICLE 6
VESTING
     6.1 Vesting Schedules
     (a) Canadian Participants. Subject to Section 6.2 and the Participant’s
continued employment with the Employer, a Canadian Participant shall become
fully vested and have a nonforfeitable right to any amounts credited to the
Canadian Participant’s Account, adjusted for Interest, as provided below:

          Vested Percentage   Age
50%
  Younger than 55
 
       
70%
    55  
 
       
80%
    56  
 
       
90%
    57  
 
       
100%
    58  
 
       

10



--------------------------------------------------------------------------------



 



     If a Canadian Participant incurs a Separation from Service with the
Employer after attaining age 55 but before attaining age 58, the specific
vesting percentage will be interpolated and rounded to the closest month of age.
Subject to Section 6.2, if the Participant incurs a Separation from Service
before attaining age 58, all unvested amounts credited to the Participant’s
Account, and any Interest credited thereon, shall be forfeited.
     (b) U.S. Participants. Subject to Section 6.2 and the Participant’s
continued employment with the Employer, a U.S. Participant shall become fully
vested and have a nonforfeitable right to any amounts credited to the U.S.
Participant’s Account, adjusted for income, gains and losses attributable
thereto, upon the completion of three Years of Service. Notwithstanding any
other provisions of the Plan to the contrary, if a U.S. Participant has any
Reinstated Amounts that were contributed as excess matching contributions under
the Prior Plans before January 1, 2009, the U.S. Participant has a fully vested
and nonforfeitable right to such Reinstated Amounts.
     Subject to Section 6.2, if the U.S. Participant incurs a Separation from
Service before completing three Years of Service with the Employer, all amounts
credited to the U.S. Participant’s Account as an Excess U.S. Contribution and/or
Employer Contribution, and any income or gain attributable thereto, shall be
forfeited.
     6.2 Accelerated Vesting. Under certain circumstances, a Participant shall
become vested and have a nonforfeitable right to all or a portion of any
Reinstated Amounts, Excess Canadian Contributions, Excess U.S. Contributions and
Employer Contributions credited to the Participant’s Account, adjusted for
Interest Credits or income, gains and losses attributable thereto, as
applicable, pursuant to an accelerated vesting schedule, as provided below.
Except as otherwise provided in a Participant’s employment or other individual
agreement, if any, “cause” for purposes of this Section 6.2 shall be determined
by the Company in its sole discretion.
     (a) Canadian Participants. A Canadian Participant shall become fully vested
in any Reinstated Amounts, Excess Canadian Contributions and Employer
Contributions credited to the Canadian Participant’s Account, including any
Interest Credits added thereto, to the extent not already fully vested, if the
Canadian Participant incurs a Separation from Service due to death or to an
involuntary termination by the Employer without cause.
     (b) U.S. Participants. For any Reinstated Amounts, Excess U.S.
Contributions and Employer Contributions credited to a U.S. Participant’s
Account, if a U.S. Participant incurs a Separation from Service due to an
involuntary termination by the Employer without cause, death or Disability
before the U.S. Participant becomes vested in any such contributions, then the
U.S. Participant shall become vested in a prorata portion of such contributions,
if any, adjusted for income, gains and losses attributable thereto. Such prorata
portion shall be determined by multiplying any such contributions by a fraction,
the numerator of which is the U.S. Participant’s number of completed months of
service with the Employer, and the denominator of which is 36.

11



--------------------------------------------------------------------------------



 



     6.3 Forfeitures. Notwithstanding any provision in the Plan to the contrary,
the following shall apply:
     (a) If a Canadian Participant is terminated for “cause,” then any Excess
Canadian Contributions and Employer Contributions credited to his Account (and
any Interest credited thereon) shall be forfeited, regardless of the extent to
which such contributions are vested before the date of his Separation from
Service.
     (b) If a U.S. Participant voluntarily Separates from Service with the
Employer before attaining age 55, 50% of the aggregate amount of any Reinstated
Amounts, Excess U.S. Contributions and Employer Contributions credited to his
Account (and any income or gain attributable thereto) shall be forfeited,
regardless of whether he completed three Years of Service with the Employer
before the date of his Separation from Service. The foregoing shall not apply to
any Reinstated Amounts that were credited as excess matching contributions under
the Prior Plans before January 1, 2009.
ARTICLE 7
DISTRIBUTION OF ACCOUNTS
     7.1 Timing of Distribution.
     (a) If a Participant is a former employee described in Section 3.2(a) whose
Account is only credited with Reinstated Amounts, such Reinstated Amounts shall
be paid as soon as administratively possible following Emergence.
     (b) Subject to Article 8, distribution of the vested portion of an Account
shall be made on the earliest to occur of:
     (i) the date set forth in Section 7.2 with respect to the Participant’s
Separation from Service;
     (ii) the date set forth in Section 7.3 with respect to the Participant’s
death; or
     (iii) the date set forth in Section 7.4 with respect to the U.S.
Participant’s Disability.
     Notwithstanding any other provision of the Plan to the contrary, in no
event shall the distribution of a U.S. Participant’s Account be accelerated to a
time earlier than it would otherwise have been paid, whether by amendment of the
Plan, exercise of the Plan Administrator’s discretion or otherwise, except as
permitted by the Treasury Regulations issued pursuant to Code Section 409A.
     7.2 Benefits Upon Separation from Service. Upon a Participant’s Separation
from Service for any reason other than death or Disability, the balance of the
Participant’s Account shall be paid in two installments as follows, subject to
any reasonable administrative delays in the processing of payment:

12



--------------------------------------------------------------------------------



 



     (a) One-half of the Participant’s Account (determined as of his Separation
from Service) shall be paid as of the first day of the seventh month following
the Participant’s Separation from Service; and
     (b) The remaining portion of the Participant’s Account shall be paid the
first day of the month coincident with or following the one-year anniversary
date of the Participant’s Separation from Service.
If the Participant is a Canadian Participant, following the crediting of
Interest for the Plan Year in which his Separation from Service occurs (as
described in Section 5.2), Interest as described in 5.2 shall cease to be
credited upon his Separation from Service. In lieu thereof, interest at the
one-year Canadian Deposit Offered Rate (or other rate in Canada that is
equivalent to the LIBOR rate as described below for U.S. Participants) as in
effect on the last day of the month preceding the Canadian Participant’s
Separation from Service date shall be credited to the Canadian Participant’s
Account from the Separation from Service date to the date of payment.
If the Participant is a U.S. Participant, the right to invest the balance of his
Account shall cease upon his Separation from Service. In lieu thereof, interest
at the one-year LIBOR rate published in the Wall Street Journal and in effect as
in effect on the last day of the month preceding the U.S. Participant’s
Separation from Service date shall be credited to the U.S. Participant’s Account
from the Separation from Service date to the date of payment.
     7.3 Benefits Upon Death. Upon the Participant’s death, the Participant’s
Beneficiary shall be paid a benefit equal to the remaining balance in the
Participant’s Account as of his date of death in a lump sum payment. Payment
shall be made following the date of the Participant’s death; provided, however,
that payment shall not be made later than the end of the calendar year in which
the Participant’s death occurs or, if later, the 15th day of the third month
following the date of the Participant’s death.
     7.4 Benefits Upon Disability. A U.S. Participant shall receive the balance
of his Account in a lump sum payment upon incurrence of a Disability. The U.S.
Participant’s Account shall be valued as of the date of Disability as determined
by the Social Security Administration, and payment shall be made following such
date, but no later than the end of the calendar year following the date of
Disability or, if later, the 15th day of the third month following the date of
Disability.
     7.5 Right of Offset.
     (a) Canadian Participants. The Company and any Employer shall have the
right to offset any amounts payable to a Canadian Participant under the Plan to
reimburse the Company, or any of its subsidiaries or affiliates, for liabilities
or obligations of the Canadian Participant to the Company or such subsidiary or
affiliate, including any amounts misappropriated by the Canadian Participant.
     (b) U.S. Participants. The Company and any Employer shall have the right to
offset any amounts payable to a U.S. Participant under the Plan to reimburse the
Company, or any of its subsidiaries or affiliates, for liabilities or
obligations of the U.S. Participant to the Company or such subsidiary or
affiliate if the following conditions are met:

13



--------------------------------------------------------------------------------



 



     (i) the liabilities or obligations of the Participant to the Employer were
incurred in the ordinary course of the service relationship between the
Participant and the Employer;
     (ii) the entire amount to be offset does not exceed $5,000 in any taxable
year of the Participant; and
     (iii) the offset is made at the same time and in the same amount as the
liabilities or obligations otherwise would have been due and collected from the
Participant.
     7.6 Taxes. Income taxes and other taxes payable with respect to an Account
shall be deducted from amounts paid under the Plan. All taxes that the Plan
Administrator determines are required to be withheld from any payments made
pursuant to this Article 7 shall be withheld. With respect to U.S. Participants,
the Plan Administrator shall have the discretion to make a distribution, or
accelerate the time or schedule of payment, from a U.S. Participant’s Account if
payment is required for:
     (a) FICA, FUTA and/or the corresponding withholding provisions of
applicable state and local taxes with respect to compensation deferred under the
Plan. Any such distribution shall not exceed the aggregate of such tax
withholding and shall reduce the U.S. Participant’s Account balance to the
extent of such distributions; or
     (b) payment of state, local or foreign tax obligations arising from
participation in the Plan that apply to an amount deferred under the Plan and
FUTA resulting from such payment. Any such payment shall not exceed the amount
of such taxes due as a result of Plan participation.
     7.7 Additional Discretion to Accelerate Distribution.
     (a) With respect to Canadian Participants, the Plan Administrator shall
have the discretion to accelerate the time or schedule of payment under the
Plan, subject to any restrictions or requirements under applicable Canadian law.
     (b) With respect to U.S. Participants only, the Plan Administrator shall
have the discretion to accelerate the time or schedule of payment under the Plan
if the Plan fails to meet the requirements of Code Section 409A and regulations
promulgated thereunder, provided that any such payment does not exceed the
amount required to be included in income as a result of such failure.
     (c) With respect to U.S. Participants only, the Plan Administrator shall
have the discretion to require a mandatory lump sum payment of a U.S.
Participant’s Account balance up to the Code Section 402(g)(1)(B) limit in
effect at the time of payment provided that the payment results in the
termination and liquidation of the entirety of the U.S. Participant’s interest
under the Plan (as determined in accordance with plan aggregation rules set
forth in Code Section 409A and Treasury Regulations promulgated thereunder).

14



--------------------------------------------------------------------------------



 



ARTICLE 8
NON-COMPETE AND CONFIDENTIALITY PROVISIONS
     8.1 Non-Competition. Notwithstanding anything herein contained to the
contrary, for Participants who are Grade 40 or above upon their date of
Separation from Service, no amount of benefit shall be payable or continued to
be paid pursuant to this Plan in the event that during his employment with the
Employer or during a period of 12 months following his termination of employment
or retirement, the Participant, directly or indirectly, without the consent of
AbitibiBowater Inc.:
     (a) engages in or becomes interested, whether on his own account or in
conjunction with or on behalf of any other person, and whether as an employee,
director, officer, partner, principal, agent, advisor, financial backer,
shareholder (except as a passive investor in a public company), or in any other
capacity whatsoever, in a North American business which may fairly be regarded
as being in competition with the Business of AbitibiBowater (as defined below);
or
     (b) assists financially or in any manner whatsoever any person, firm,
association or company, whether as principal, agent, officer, employee, manager,
advisor, financial backer, shareholder (except as a passive investor in a public
company), or in any capacity whatsoever to enter into, develop, carry on or
maintain a North American business, which may fairly be regarded as being in
competition with the Business of AbitibiBowater.
     For the purposes of this Plan, “Business of AbitibiBowater” means the
manufacture, sale and/or dealing in newsprint, commercial printing papers,
market pulp and wood products, as well as research into, development,
production, manufacture, sale, supply, import, export or marketing of any
product which is the same or similar to or competitive with any product
researched, developed, produced, manufactured, sold, supplied, imported,
exported or marketed by AbitibiBowater or by any of its subsidiaries and
affiliates in the context of the above described activities as of the date of
the Participant’s Separation from Service.
     8.2 Confidentiality. Notwithstanding anything herein contained to the
contrary, no amount of benefit shall be payable or continued to be paid pursuant
to this Plan in the event that during his employment with the Employer or at any
time thereafter, the Participant discloses any trade secrets or other
Confidential Information (as defined below) with regard to the Business of
AbitibiBowater at any time, directly or indirectly, to any third party or
otherwise use such Confidential Information for his or their own benefit or the
benefit of others for a period of 5 years following the date of the
Participant’s Separation from Service. “Confidential Information” means all
valuable and/or proprietary information in any form belonging to or pertaining
to AbitibiBowater and its subsidiaries, affiliates, customers and vendors, that
would be useful to AbitibiBowater’s competitors or otherwise damaging to
AbitibiBowater (or its subsidiaries or affiliates) if disclosed. Confidential
Information may include, but is not necessarily limited to: (i) the identity of
AbitibiBowater’s (or subsidiaries or affiliates) customers or potential
customers, their purchasing histories, and the terms or proposed terms upon
which it or they offer or may offer its products and services to such customers,
(ii) the identity of any of AbitibiBowater’s or its subsidiaries’ or affiliates’
vendors or potential vendors, and the terms or proposed terms upon which it or
they may purchase products and services from such vendors, (iii) technology and
methods used their products and services or planned products and services,

15



--------------------------------------------------------------------------------



 



(iv) the terms and conditions upon which AbitibiBowater (or its subsidiaries and
affiliates) employs its employees and contracts with independent contractors,
(v) marketing and/or business plans and strategies, and (vi) financial reports
and analyses regarding AbitibiBowater’s revenues, expenses, profitability and
operations. However, Confidential Information does not include information which
is or becomes generally available to the public other than as a result of
disclosure by the Participant.
     8.3 Non-Solicitation. Notwithstanding anything herein contained to the
contrary, no amount of benefit shall be payable or continued to be paid pursuant
to this Plan in the event that during his employment with the Employer or for a
period of 12 months following the date of the Participant’s Separation from
Service, except with the Company’s prior written consent, the Participant, on
his own or in conjunction with or on behalf of any other person, directly or
indirectly, solicits, assists in soliciting, accepts, or facilitates the
acceptance of business (which may fairly be regarded as being in competition
with the Business of AbitibiBowater) of any person (i) to whom AbitibiBowater or
its subsidiaries or affiliates has supplied goods or services at any time before
the date of Separation from Service or (ii) with whom AbitibiBowater or its
subsidiaries or affiliates has had any negotiations or discussions regarding the
possible supply of goods or services before the date of Separation from Service.
     8.4 Non-Disparagement. Further, notwithstanding anything herein contained
to the contrary, no amount of benefit shall be payable or continued to be paid
pursuant to this Plan in the event that during his employment with the Employer
or at any time thereafter the Participant, directly or indirectly, disparages,
defames or speaks negatively about AbitibiBowater or any of its subsidiaries,
affiliates, customers or related entities, or its products and services, or if
the Participant disparages, subverts, discloses or discusses any detail or
aspect of the professional careers or personal lives of any director, officer or
employee of AbitibiBowater or its subsidiaries or affiliates for any reason
whatsoever, except as may be required by law.
ARTICLE 9
PLAN ADMINISTRATION
     9.1 Plan Administration and Interpretation. The Plan Administrator shall
oversee the administration of the Plan. The Plan Administrator shall have
complete control and authority to determine the rights and benefits and all
claims, demands and actions arising out of the provisions of the Plan of any
Participant, Beneficiary, deceased Participant or other person having or
claiming to have any interest under the Plan. Benefits under the Plan shall be
paid only if the Plan Administrator decides in its discretion that the Eligible
Employee, Participant or Beneficiary is entitled to them. Notwithstanding any
other provision of the Plan to the contrary, the Plan Administrator shall have
complete discretion to interpret the Plan and to decide all matters under the
Plan. Such interpretation and decision shall be final, conclusive and binding on
all Participants and any person claiming under or through any Participant, in
the absence of clear and convincing evidence that the Plan Administrator acted
arbitrarily and capriciously. Any individual serving as Plan Administrator who
is a Participant shall not vote or act on any matter relating solely to himself
or herself. When making a determination or calculation, the Plan Administrator
shall be entitled to rely on information furnished by a Participant, a
Beneficiary, the Company, the Employer or a trustee (if any).

16



--------------------------------------------------------------------------------



 



     9.2 Powers, Duties, Procedures. The Plan Administrator shall have such
powers and duties, may adopt such rules, may act in accordance with such
procedures, may appoint such officers or agents, may delegate such powers and
duties and shall follow such claims and appeal procedures with respect to the
Plan (subject to the requirements of Section 9.5) as the Plan Administrator may
establish. The Plan Administrator or individuals acting on its behalf shall
receive reimbursement for any reasonable business expense incurred in the
performance of the foregoing duties.
     9.3 Information. To enable the Plan Administrator to perform its functions,
the Company and the Employer shall supply full and timely information to the
Plan Administrator on all matters relating to the compensation of Participants,
their employment, retirement, death, Separation from Service, Disability and
such other pertinent facts as the Plan Administrator may require.
     9.4 Indemnification of Plan Administrator. The Company agrees to indemnify
and to defend to the fullest extent permitted by law any officer or employee who
serves as Plan Administrator (including any such individual who will have served
as Plan Administrator of the Plan) against all liabilities, damages, costs and
expenses (including reasonable attorneys’ fees and amounts paid in settlement of
any claims approved by the Company in writing in advance) occasioned by any act
or omission to act in connection with the Plan, if such act or omission is in
good faith.
     9.5 Claims Procedure. A Participant or Beneficiary shall have the right to
file a claim, inquire if he has any right to benefits and the amounts thereof or
appeal the denial of a claim.
     (a) Initial Claim. A claim shall be considered as having been filed when a
written communication is made by the Participant, Beneficiary or his authorized
representative to the attention of the Plan Administrator (the “claimant”). The
Plan Administrator shall notify the claimant in writing within 90 days after
receipt of the claim if the claim is wholly or partially denied. If an extension
of time beyond the initial 90-day period for processing the claim is required,
written notice of the extension shall be provided to the claimant before the
expiration of the initial 90-day period. In no event shall the period, as
extended, exceed 180 days. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
Administrator expects to render a final decision. Written claims for benefit
payments must be made within twelve months of the later of the Participant’s
retirement or termination of employment for any reason or the Effective Date of
the Plan. A claim shall be considered untimely filed and denied if received more
than twelve months from such later date.
     (b) Content of Denial. Notice of a wholly or partially denied claim for
benefits shall be in writing in a manner calculated to be understood by the
claimant and shall include:
     (i) the reason or reasons for denial;
     (ii) specific reference to the Plan provisions on which the denial is
based;

17



--------------------------------------------------------------------------------



 



     (iii) a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and
     (iv) an explanation of the Plan’s claim appeal procedure, including a
statement of the claimant’s right, if applicable, to bring a civil action under
Section 502(a) of ERISA following a denial of the claim upon review.
     (c) Right to Review. If a claim is wholly or partially denied, the claimant
may file an appeal requesting the Plan Administrator to conduct a full and fair
review of his claim. An appeal must be made in writing no more than 60 days
after the claimant receives written notice of the denial. The claimant may
review or receive copies, upon request and free of charge, any documents,
records or other information that the Plan Administrator determines relevant;
provided that, for a claimant who is a U.S. Participant, “relevant” has the
meaning set forth in U.S. Department of Labor
Regulation Section 2560.503-1(m)(8). The claimant may also submit written
comments, documents, records and other information relating to his claim. The
Plan Administrator shall take into account all comments, documents, records and
other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
review of the claim. The decision of the Plan Administrator regarding the appeal
shall be given to the claimant in writing no later than 60 days following
receipt of the appeal. However, if the Plan Administrator, in its sole
discretion, grants a hearing, or there are special circumstances involved, the
decision shall be given no later than 120 days after receiving the appeal. If
such an extension of time for review is required, written notice of the
extension shall be furnished to the claimant before the commencement of the
extension. The decision shall be written in a manner calculated to be understood
by the claimant and include:
     (i) specific reasons for the decision;
     (ii) specific references to the pertinent Plan provisions on which the
decision is based;
     (iii) a statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
or other information relevant to the claimant’s claim; and
     (iv) if applicable, a statement of the claimant’s right, if applicable, to
bring a civil action under Section 502(a) of ERISA following a wholly or
partially denied claim for benefits.
     (d) Form of Notice and Decision. Any notice or decision by the Plan
Administrator under this Section 9.5 may be furnished electronically, and for
U.S. Participants, in accordance with U.S. Department of Labor
Regulation Section 2520.104b-1(c)(i), (iii) and (iv).
     (e) Exhaustion of Administrative Remedy. Notwithstanding any provision in
the Plan to the contrary, no employee, Participant or Beneficiary may bring any
legal or administrative claim or cause of action against the Plan, the Plan
Administrator or the Employer

18



--------------------------------------------------------------------------------



 



in court or any other venue until the employee, Participant or Beneficiary has
exhausted its administrative remedies under this Section 9.5.
     (f) Statute of Limitations. Notwithstanding any provision in the Plan to
the contrary, a Participant, Spouse or other beneficiary must file any written
claim for benefits with the Plan Administrator within one year from the date on
which the Participant, Spouse or other beneficiary knows, or with the exercise
of reasonable diligence would know, of the basis for the claim, but, in the case
of a claim based upon an alleged error in the amount of benefits, in no event
later than one year from the date on which the first allegedly mistaken payment
is made. Any written claim submitted to the Plan Administrator after such date
shall be void and denied as untimely. Further, in order for a claimant to
initiate any action for any benefit under the Plan before any court or before
any administrative agency or quasi-judicial tribunal, such claimant must have
first filed a claim for such benefit and requested review of any adverse
decision on such claim in accordance with this Section and any procedures
established by the Plan Administrator pursuant to this Section. Any such action
must be initiated not more than 180 days after receipt of an adverse claim
decision on review, except as otherwise required by applicable law.
     (g) Suspension of Payment. If the Plan Administrator is in doubt concerning
the entitlement of any person to any payment claimed under the Plan, the
Employer may suspend payment until satisfied as to the person’s entitlement to
the payment. Notwithstanding the foregoing, no Participant or Beneficiary may
bring a claim for Plan benefits to arbitration, court or through any other legal
action or process until the administrative claims process of this Section 9.5
has been exhausted.
ARTICLE 10
AMENDMENT AND TERMINATION
     10.1 Authority to Amend and Terminate.
     (a) The Plan reserves to the Plan Administrator the right to amend or
terminate the Plan at any time, without notice, subject to Section 10.2. Any
amendment or termination of the Plan shall be effected by resolution of the Plan
Administrator. Except as provided in paragraph (b), Account balances shall be
maintained under the Plan until such amounts would otherwise have been
distributed in accordance with the terms of the Plan.
     (b) Upon termination of the Plan, the Plan Administrator reserves the
discretion to accelerate distribution of the Accounts of Participants, provided
that any acceleration of distribution for U.S. Participants must be in
accordance with regulations promulgated by the Department of Treasury under Code
Section 409A.
     10.2 Existing Rights. No amendment or termination of the Plan shall
materially adversely affect the rights of any Participant with respect to
amounts that have been credited to his Account and are vested before the
effective date of such amendment or termination. Notwithstanding the foregoing,
the Plan Administrator may amend the Plan as necessary to address changes in
applicable law in order to assure that amounts contributed to the Plan are not
subject to federal income tax before distribution or withdrawal.

19



--------------------------------------------------------------------------------



 



ARTICLE 11
MISCELLANEOUS
     11.1 No Funding. The Company intends that the Plan constitute an “unfunded”
plan for tax purposes. The Company may, but shall have no obligation to,
authorize the creation of trusts and deposit therein cash or other property, or
make other arrangements to meet the payment obligations under the Plan. Such
trusts or other arrangements, if established, shall be consistent with the
unfunded status of the Plan.
     11.2 General Creditor Status. The Plan constitutes a mere promise by the
Company and an Active Participant’s respective Employer to make payments in
accordance with the terms of the Plan and Participants and Beneficiaries shall
have the status of general unsecured creditors solely of the Employer employing
the Participant. An Active Participant’s Employer shall be principally liable
for payment of the Active Participant’s Retirement Benefits under the Plan, and
AbitibiBowater Inc. shall be secondarily liable for payment. AbiBow US Inc. or
AbiBow Canada Inc. shall be respectively principally liable for payment of the
Reinstated Amounts payable to former U.S. and Canadian employees, and
AbitibiBowater Inc. shall be secondarily liable for payment. Nothing in the Plan
shall be construed to give any employee or any other person rights to any
specific assets of the Employer, the Company or of any other person.
     11.3 No Assignment. Plan benefits, payments or proceeds shall not be
subject to any claim of any creditor of any Participant or Beneficiary and shall
not be subject to attachment or garnishment or other legal process. Participant
Accounts or benefits payable may not be assigned, pledged or encumbered in any
manner, and any attempt to do so shall be void.
     11.4 Notices and Communications. All notices, statements, reports and other
communications from the Plan Administrator to any employee, Participant,
Beneficiary or other person required or permitted under the Plan shall be deemed
to have been duly given when personally delivered to, when transmitted via
facsimile or other electronic media or when mailed overnight or by first-class
mail, postage prepaid and addressed to, such employee, Participant, Beneficiary
or other person at his last known address on the Employer’s or Company’s
records. All elections, designations, requests, notices, instructions and other
communications from a Participant, Beneficiary or other person to the Plan
Administrator required or permitted under the Plan shall be in such form as is
prescribed from time to time by the Plan Administrator, and shall be mailed by
first-class mail, transmitted via facsimile or other electronic media or
delivered to such location as shall be specified by the Plan Administrator. Such
communication shall be deemed to have been given and delivered only upon actual
receipt by the Plan Administrator at such location.
     11.5 Limitation of Participant’s Rights. Nothing contained in the Plan
shall confer upon any person a right to be employed or to continue in the employ
of the Employer, or to interfere, in any way, either with the Employer’s right
to terminate the employment of an Eligible Employee at any time, with or without
cause, or to modify the Base Salary or Incentive Award of any Eligible Employee.
     11.6 Participants Bound. Any action with respect to the Plan taken by the
Plan Administrator or a trustee (if any) or any action authorized by or taken at
the direction of the

20



--------------------------------------------------------------------------------



 



Plan Administrator, the Employer or a trustee (if any) shall be conclusive upon
all Participants and Beneficiaries entitled to benefits under the Plan.
     11.7 Receipt and Release. Any payment to any Participant or Beneficiary in
accordance with the provisions of the Plan shall, to the extent thereof, be in
full satisfaction of all claims against the Employer, the Plan Administrator and
a trustee (if any) under the Plan, and the Plan Administrator may require such
Participant or Beneficiary, as a condition precedent to such payment, to execute
a receipt and release to such effect. If any Participant or Beneficiary is
determined by the Plan Administrator to be incompetent by reason of physical or
mental disability (including minority) to give a valid receipt and release, the
Plan Administrator may cause the payment or payments becoming due to such person
to be made to another person for his benefit without responsibility on the part
of the Plan Administrator, the Employer or a trustee (if any) to follow the
application of such funds.
     11.8 Governing Law and Severability. With respect to U.S. Participants, the
Plan shall be construed, administered and governed in all respects under and by
the laws of the State of Delaware to the extent not preempted by ERISA. With
respect to Canadian Participants, the Plan shall be construed, administered and
governed in all respects under and by the laws of Quebec. If any provision is
held by a court of competent jurisdiction to be invalid or unenforceable, the
remaining provisions hereof shall continue to be fully effective.
     11.9 Currency. Contributions credited to and payments made under the Plan
shall be determined in the same currency in which a Participant’s receives his
Base Salary.
     11.10 Headings. Headings and subheading in the Plan are inserted for
convenience only and are not to be considered in the construction of the
provisions hereof.
* * *
IN WITNESS WHEREOF, the undersigned officer of AbitibiBowater Inc. has executed
this document pursuant to Resolutions adopted by AbitibiBowater Inc. on
December 9, 2010.

            ABITIBIBOWATER INC.
      By:   /s/ Richard Garneau         Richard Garneau      Its:  President and
Chief Executive Officer   

21



--------------------------------------------------------------------------------



 



         

EXHIBIT A
     The following individuals are active employees of the Employer on the
Effective Date who satisfy the requirements of Section 3.1(a) and are entitled
to payment of Reinstated Amounts, as identified below.

22



--------------------------------------------------------------------------------



 



EXHIBIT B
     The following individuals are former employees of the Employer and
beneficiaries of deceased employees on the Effective Date who satisfy the
requirements of Section 3.1(a) and are entitled to payment of Reinstated
Amounts, as identified below.

23